Opinion issued April 18, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-001329-CV
____________

CHERYL WEATHERLY BINNIE, TAKE STOCK, INC., AND KENNETH G.
LUPO, Appellants

V.

LOS TIOS MEXICAN RESTAURANTS, INC. AND LOS TIOS FOODS, INC.,
Appellees

****

LOS TIOS MEXICAN RESTAURANTS, INC., Appellant

V.

CHERYL WEATHERLY BINNIE, TAKE STOCK, INC., AND KENNETH G.
LUPO, Appellees



On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 98-45562



O P I N I O N
 On February 28, 2002, the Court issued an order stating that unless, within 30
days of the date of the order, appellants filed (1) a reasonable explanation for failure
to timely file their briefs, and (2) their briefs, the Court would dismiss the appeal for
want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b).  No appellant to this
appeal has filed a brief.  No appellant to this appeal has filed a response to this
Court's order of February 28, 2002.
	Accordingly, the appeal is dismissed for want of prosecution.
PER CURIAM
Panel consists of Justices Cohen, Taft, and Nuchia.
Do not publish.  Tex. R. App. P. 47.